      Case 2:20-cv-02365-JWB-JPO Document 49 Filed 03/26/21 Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

AUTO-OWNERS MUTUAL                        )
INSURANCE CO.,                            )
                                          )
               Plaintiff,                 )
                                          )
v.                                        )      Case No. 20-2365-JWB
                                          )
BRICKS & STONES, LLC                      )
and                                       )
DD&B CONSTRUCTION, INC.,                  )
                                          )
               Defendants.                )


                                         ORDER

       Auto-Owners Mutual Insurance Co. (“Auto-Owners”) seeks a declaratory judgment

that a certain insurance policy provides no coverage for a default judgment entered in

Kansas state court in a construction-defect case against its insured, Bricks & Stones, LLC

(“B&S”), and in favor of DD&B Construction, Inc. (“DD&B”). DD&B has filed a motion

to compel discovery from Auto-Owners (ECF No. 33). DD&B also has filed a separate

motion for leave to file a motion to compel after Auto-Owners objected that the first motion

was untimely (ECF No. 39). Although both of these two motions are pending before the

undersigned U.S. Magistrate Judge, James P. O’Hara, they relate to discovery allowed by

the presiding U.S. District Judge, John W. Broomes, before he rules on Auto-Owners’ early

summary-judgment motion (see ECF Nos. 17, 24, and 25). For the reasons discussed

below, the court grants the motion for leave to file the motion to compel out of time. The

motion to compel is granted in part and denied in part.



O:\ORDERS\20-2365-JWB-33,39.DOCX
       Case 2:20-cv-02365-JWB-JPO Document 49 Filed 03/26/21 Page 2 of 15




Background

         On November 28, 2018, DD&B filed an action in the District Court of Wyandotte

County, Kansas against B&S, alleging breach-of-contract, negligence, and breach-of-

warranty claims related to a construction project (DD&B was the general contractor, and

B&S was the stucco and brick-work subcontractor). Ultimately, that court entered default

judgment against B&S, in part due to its failure to respond to discovery and failure to

comply with discovery orders.1

         On July 28, 2020, Auto-Owners filed this case.2 As earlier indicated, Auto-Owners

had issued an insurance policy to B&S. Auto-Owners claims in the case at bar that it only

learned about the underlying construction case in January 2020, through notice of the claim

sent by an independent insurance broker, Cornerstone Kansas City, LLC (“Cornerstone”).3

         Auto-Owners and DD&B served their Rule 26(a)(1) initial disclosures on October

20, 2020.4 B&S is in default in this case, just as it defaulted in the Wyandotte County

case.5 On October 27, Auto-Owners filed a motion for summary judgment in this case,6

arguing it’s relieved of its duty to defend and indemnify B&S because of the untimely




1
    ECF No. 18-17 at 5.
2
    ECF No. 1.
3
    ECF No. 18-17 at 4.
4
    ECF Nos. 15, 16.
5
    See ECF Nos. 20, 23.
6
    ECF No. 17.
                                             2
          Case 2:20-cv-02365-JWB-JPO Document 49 Filed 03/26/21 Page 3 of 15




notice of the underlying litigation and the resulting prejudice. Accordingly, Auto-Owners

seeks a declaration as to its obligations to B&S, including whether it owes a duty to

indemnify B&S and whether Auto-Owners breached the terms of the insurance policy.

           DD&B filed a motion for extension of time on November 5, 2020, seeking limited

discovery to respond to the summary-judgment motion pursuant to Rule 56(d).7

Specifically, DD&B stated it would ask Auto-Owners to “produce all communications with

Cornerstone regarding the claims and underlying action” and “produce documents/disclose

its attempts to defend B&S in the underlying action.”8 DD&B also stated its intention to

subpoena Cornerstone for its communications with Auto-Owners regarding the claims in

this action.9 On November 16, 2020, Judge Broomes granted that extension in a text order,

giving DD&B until February 10, 2021 to respond to the summary-judgment motion.10

           DD&B served its first set of discovery on December 16, 2020.11 Auto-Owners

served responses and objections on January 15, 2021.12 DD&B timely filed its response to

the summary-judgment motion on February 10, 2021.13 On February 19, 2021, DD&B




7
    ECF No. 24.
8
    Id. at 2.
9
    Id.
10
     ECF No. 25.
11
     ECF No. 27.
12
     ECF No. 28.
13
     ECF No. 32.
                                              3
       Case 2:20-cv-02365-JWB-JPO Document 49 Filed 03/26/21 Page 4 of 15




filed the instant motion to compel (ECF No. 33). Auto-Owners’ counsel sent a letter on

February 23, claiming the motion was filed out of time.14 On February 26, DD&B filed a

motion for leave to file the motion to compel out of time (ECF No. 39).15 In the meantime,

Auto-Owners filed its reply in support of the motion for summary judgment, meaning that

motion is fully briefed and pending before Judge Broomes.16

Motion for Leave to File Out of Time (ECF No. 39)

         Under D. Kan. Rule 37.1(b), a motion to compel discovery “must be filed and served

within 30 days of the default or service of the response, answer, or objection that is the

subject of the motion, unless the court extends the time for filing such motion for good

cause. Otherwise the objection to the default, response, answer, or objection is waived.”

The discovery responses and objections at issue here were served on January 15, 2021.

Therefore, any motion to compel should’ve been filed by Tuesday, February 16 (given the

Presidents’ Day on Monday, February 15).

         The parties disagree on the procedural standard that applies to DD&B’s motion for

leave to file a motion to compel out of time. Auto-Owners argues it’s “excusable neglect,”

while DD&B argues it’s “good cause.” Auto-Owners is correct. That is, the “good cause”




14
     ECF No. 40-2.
15
     ECF No. 39.
16
  The undersigned is mindful of DD&B’s pending motion for leave to file a sur-reply to
the motion for summary judgment. ECF No. 39. In that motion, DD&B contends Auto-
Owners introduced new evidence and made new arguments in the reply, and that the
discovery sought here “will produce documents and information that is directly relevant to
the claims at issue in this matter.” ECF No. 47 at 7.
                                             4
           Case 2:20-cv-02365-JWB-JPO Document 49 Filed 03/26/21 Page 5 of 15




language in D. Kan. R. 37.1 refers to extensions granted for good cause before the time for

filing runs out.17 When the time for filing has run, the court may grant an extension out of

time upon a showing of excusable neglect.18 Courts consider four factors to determine

excusable neglect: (1) the reason for the delay, including whether it was within the

reasonable control of the movant; (2) whether the movant acted in good faith; (3) danger

of prejudice to the nonmoving party; and (4) the length of the delay and its potential impact

on judicial proceedings.”19

            DD&B’s counsel candidly represents the filing the motion three days late wasn’t an

intentional choice; rather, counsel “was simply not aware of the deadline requirements”20

in the local rules. Auto-Owners concedes the lack of bad faith for the delay but argues

that’s not dispositive.21 Indeed, courts have found that inadvertence, ignorance of the rules,

and mistakes construing the rules do not constitute excusable neglect.22 But excusable




17
  Layne Christensen Co. v. Purolite Co., No. CIV.A. 09-2381-JWL, 2011 WL 124538, at
*1 (D. Kan. Jan. 14, 2011) (“When a motion to compel is filed after the expiration of the
time allowed for its timely filing, the proper standard to determine if it should be allowed
out of time is not a showing of good cause, but rather a showing of excusable neglect.”).
18
  Fed. R. Civ. P. 6(b)(1)(B); D. Kan. Rule 6.1(a); Jackson v. Wal-Mart Stores E., LP, No.
20-2469-JWB, 2021 WL 102818, at *1 (D. Kan. Jan. 12, 2021); YRC Worldwide, Inc. v.
Zimmerman, No. 09-2098-KHV, 2009 WL 10689839, at *1 (D. Kan. Nov. 3, 2009).
19
     Id.
20
     ECF No. 40 at 3.
21
     ECF No. 41 at 5.
22
     Quigley v. Rosenthal, 427 F.3d 1232, 1238 (10th Cir. 2005).
                                                5
           Case 2:20-cv-02365-JWB-JPO Document 49 Filed 03/26/21 Page 6 of 15




neglect is “a somewhat elastic concept and is not limited strictly to omissions caused by

circumstances beyond the control of the movant.”23

            As to the length of the delay of a mere three days and its impact on the proceedings,

the court finds this factor weighs heavily in favor of an extension. This finding shouldn’t

come as any great surprise to anyone with even minimal experience practicing law. The

parties have been conferring about the discovery responses consistently since January.

DD&B cites a “golden rule” letter sent on January 25 and Auto-Owners’ response on

February 1.24 The parties held a phone conference on February 9, where counsel for DD&B

discussed his intention to file a motion to compel.25 Once alerted by Auto-Owners’ counsel

as to the local rule, DD&B very quickly filed the instant motion.

            For essentially the same reasons, the court finds minimal prejudice to Auto-Owners.

DD&B alerted Auto-Owners it intended to file a motion to compel during their February 9

conference call.26 Auto-Owners points to DD&B’s decision not to serve the limited

discovery until a month after the court’s order granting an extension to do so.27 But the

discovery was served and responded to within the relevant time period, and DD&B timely




23
  Baker v. Promise Reg’l Med. Ctr., No. 10-CV-01257-KHV-DJW, 2012 WL 899265, at
*2 (D. Kan. Mar. 16, 2012) (quoting Pioneer Inv. Svcs. Co. v. Brunswick Assoc. Ltd
Partnership, 507 U.S. 388, 392 (1993)).
24
     ECF No. 40 at 2.
25
     Id. at 3.
26
     Id.
27
     ECF No. 41 at 7.
                                                  6
     Case 2:20-cv-02365-JWB-JPO Document 49 Filed 03/26/21 Page 7 of 15




filed its response to the summary-judgment motion. The undersigned doesn’t find that

decision relevant to the issue of whether to grant leave to file the motion to compel.

       Having considered the four relevant factors, the court finds excusable neglect under

Fed. R. Civ. P. 6(b)(1)(B) and therefore grants DD&B leave to file its motion to compel

out of time. To be clear, though, this shouldn’t be construed as excusing continuing

ignorance of the local rules. Counsel located in Kansas City, Missouri, should be familiar

with the local rules of the federal courthouse located on the other side of the state line.

Between admitting they didn’t know the deadline to file a motion to compel and their

incorrect interpretation of the good-cause standard in Rule 37, counsel for DD&B should

be sure to take this opportunity to re-familiarize themselves with the local rules. The court

is unlikely to accommodate future demonstrations of ignorance.

       To sum up, the undersigned magistrate judge hasn’t been too favorably impressed

by counsel for DD&B missing the deadline for filing the motion to compel.                The

undersigned is even less impressed by counsel for Auto-Owners making the parties incur

attorney fees, and making the court spend its limited resources, fighting about a three-day

delay which caused zero prejudice. This isn’t how good lawyers typically practice in the

Kansas City legal community.

Motion to Compel (ECF No. 33)

       As a threshold matter, the court first considers whether the parties have sufficiently

conferred regarding the motion. Fed. R. Civ. P. 37(a)(1) requires motions to compel

discovery “include a certification that the movant has in good faith conferred or attempted

to confer with the person or party failing to make disclosure or discovery in an effort to

                                             7
        Case 2:20-cv-02365-JWB-JPO Document 49 Filed 03/26/21 Page 8 of 15




obtain it without court action.” As discussed above, the parties have exchanged multiple

meet-and-confer letters and had a conference call, which resolved some but not all of the

disputes.28 The court is satisfied the parties have conferred pursuant to Fed. R. Civ. P.

37(a)(1).

         The discovery here is sought under Fed. R. Civ. P. 56(d). Under Rule 56(d), the

court may allow additional discovery in response to a summary-judgment motion. “The

court may: (1) defer considering the motion or deny it; (2) allow time to obtain affidavits

or declarations or to take discovery; or (3) issue any other appropriate order.”29 A party’s

56(d) motion should be liberally treated, unless dilatory or lacking in merit.30

         Auto-Owners argues there’s no need for any limited discovery because DD&B has

already filed its response to the motion for summary judgment without seeking any

extension.31 The court takes Auto-Owners’ point. But the discovery has already been

served, and the court isn’t inclined to deny the motion outright on that ground alone.

         Auto-Owners also cites practice guides directing courts to limit discovery under

Rule 56(d) to only the issues in the summary-judgment and not allow discovery on all

issues raised in a broad complaint.32 DD&B concedes the discovery requests go beyond




28
     ECF No. 34 at 4.
29
     Fed. R. Civ. P. 56(d).
30
     Ganley v. Jojola, 402 F. Supp. 3d 1021, 1054 (D.N.M. 2019).
31
     ECF No. 41 at 6.
32
     ECF No. 44 at 3.
                                              8
        Case 2:20-cv-02365-JWB-JPO Document 49 Filed 03/26/21 Page 9 of 15




the specific language in the motion for extension, arguing it didn’t intend to limit discovery

to these issues. It cites its language seeking “discovery that it believes will support its

argument”33 allowed for broader discovery.

         The court is persuaded, at this stage, limited discovery is appropriate. Auto-Owners

filed its motion for summary judgment only one week after the parties served their Rule

26(a) disclosures and before any discovery had been conducted.34 Therefore, discovery in

this case has barely occurred. And, as earlier indicated, Judge Broomes has allowed DD&B

to conduct some limited discovery. This court generally construes the discovery stage

broadly.35 Keeping in mind Rule 56(d) doesn’t allow discovery as to all issues raised in

the complaint, the court nonetheless takes a liberal view of relevance as to the summary-

judgment issues. The court will discuss each of the discovery requests individually.

Interrogatory No. 10

         Interrogatory No. 10 states:

                Identify all potential indemnity agreements whereby any third-
                party individual or entity may be liable to DD&B to satisfy part
                or all of a possible judgment in this lawsuit.36




33
     ECF No. 34, citing ECF No. 24 at 2.
34
     ECF No. 34.
35
   Mann v. XPO Logistics Freight, Inc., 2017 WL 3054125, at *3 (D. Kan. July 19, 2017)
(citing Erickson, Kernell, Derusseau, & Kleypas v. Sprint Sols., Inc., 2016 WL 3685224,
at *4 (D. Kan. July 12, 2016)).
36
     ECF No. 34-3 at 5.
                                               9
       Case 2:20-cv-02365-JWB-JPO Document 49 Filed 03/26/21 Page 10 of 15




           DD&B argues this is relevant to whether there are insurance policies that could

provide coverage to DD&B, both in the underlying action and this action.37 Auto-Owners

objects. It argues that whether it’s aware of an insurance policy that may provide coverage

to DD&B doesn’t go to the issues of timeliness of the notice of the underlying litigation or

prejudice resulting from the allegedly untimely notice.38 It also argues producing any

agreements would require it to opine on whether the policies make it liable to DD&B.39

           The court disagrees. The coverage agreements Auto-Owners has with any entity

related to the construction project require a factual answer, not a legal opinion. Further,

which entity is responsible under the coverage policies, and under what circumstances, are

relevant to the issues in this case. These determinations are also potentially relevant to the

narrower issue of Auto-Owners obligations under its notice argument. The court grants

DD&B’s motion to compel as to Interrogatory No. 10.

Document Request No. 2

           Document Request No. 2 states:

                 Produce all non-privileged correspondence related to the
                 project generated in the last four (4) years, and/or to this
                 lawsuit, including but not limited to any letters, e-mails,
                 recordings, texts, or fax transmittals that are in your custody or
                 control.40



37
     ECF No. 34 at 6.
38
     ECF No. 44 at 5.
39
     Id.
40
     ECF No. 34-3 at 9.
                                                10
       Case 2:20-cv-02365-JWB-JPO Document 49 Filed 03/26/21 Page 11 of 15




           The court agrees this information is relevant to the origin of the case, the

construction project, although it may be overly broad as written. But Auto-Owners

represents it’s produced all documents regarding notice it received, including its entire

claim file, except any documents for which it claims privilege. DD&B didn’t file a reply

in support of its motion to compel disputing this characterization. Without any evidence

to the contrary, the court finds Auto-Owners has adequately responded to Document

Request No. 2.

Document Request No. 3

           Document Request No. 3 states:

                 Produce all non-privileged correspondence related to the
                 policy generated in the last four (4) years, and/or to this
                 lawsuit, including but not limited to any letters, e-mails,
                 recordings, texts, or fax transmittals that are in your custody or
                 control.41

           In its motion, DD&B cites an objection from Auto-Owners that this request seeks

information that’s proprietary and confidential. But Auto-Owners doesn’t assert that

objection in its response; indeed, Auto-Owners says it didn’t make that objection in the

first place.42

           Beyond that argument, DD&B doesn’t make any argument as to why this

information is relevant, beyond stating it isn’t outside the limited scope of discovery.43



41
     Id.
42
     ECF No. 44 at 9 n.4.
43
     ECF No. 34 at 7.
                                                11
       Case 2:20-cv-02365-JWB-JPO Document 49 Filed 03/26/21 Page 12 of 15




Auto-Owners asserts the request isn’t relevant to the notice condition, which remained the

same throughout the policy periods at issue in the case. Further, Auto-Owners asserts it

has produced all policy documents, except for premium audit documents or billing

statements, which Auto-Owners asserts aren’t relevant.44 DD&B doesn’t contest this

representation or offer any rebuttal for what further documents it’s seeking. The court

sustains Auto-Owners’ objection that the scope of this document request goes beyond what

DD&B has said is necessary to respond to the pending summary-judgment motions.

Accordingly, the court finds Auto-Owners has adequately responded to Document Request

No. 3.

Document Request No. 8

         Document Request No. 8 states:

               Produce a copy of any underwriting file or related materials
               that relate to the policy.45

         DD&B argues the file contains information Auto-Owners relied on before issuing

the insurance policy, including “the types and amounts of insurance potentially available

to B&S, any reservations or concerns [Auto-Owners] had prior to issuing the policy at

issue, [and] a history of claims made against B&S by other parties.”46




44
     ECF No. 44 at 9.
45
     ECF No. 34-3 at 11.
46
     ECF No. 34 at 7.
                                           12
       Case 2:20-cv-02365-JWB-JPO Document 49 Filed 03/26/21 Page 13 of 15




          Auto-Owners argues the underwriting files are irrelevant to the issues in the

summary-judgment motion because the policy was issued in 2016, the contract for the

project wasn’t entered into until 2017, and the action wasn’t filed until 2018.47 Auto-

Owners cites several cases where courts have denied similar motions to compel.48

Generally, courts have held underwriting files are discoverable in bad faith claims; for

breach of contract claims, they’re discoverable when the contract terms are ambiguous. 49

There’s no bad faith claim here, and the parties don’t cite alleged ambiguities in the contract

language. Accordingly, the court doesn’t see the relevance of the underwriting file on its

face.50

          DD&B asserts the file contains certain information, but even under a liberal

discovery standard, it hasn’t shown what that information is likely to show or how it relates

to the issues of notice. Further, DD&B hasn’t cited any case law to support its motion to

compel. If the case remains pending past summary judgment, DD&B may make a renewed




47
     ECF No. 44 at 11.
48
   See, e.g., Phillips v. Hanover Ins. Co., No. CIV-14-871-R, 2015 WL 1781873, at *7
(W.D. Okla. Apr. 20, 2015) (underwriting file wasn’t relevant when no wrongdoing was
alleged as to the underwriting process); Milinazzo v. State Farm Ins. Co., 247 F.R.D. 691,
702 (S.D. Fla. 2007) (discussing the relevance of underwriting files); Allstate Ins. Co. v.
Ford Motor Credit Co., 2005 WL 8163677, at *1 (D.N.M. Sept. 9, 2005) (ruling the
underwriting file wasn’t relevant).
49
     See Milinazzo, 247 F.R.D. at 702.
50
   See Presbyterian Manors, Inc. v. Simplexgrinnell, L.P., No. 09-2656-KHV, 2010 WL
3880027, at *12 (D. Kan. Sept. 28, 2010) (finding the underwriting files and loss-control
files weren’t relevant on their face and requiring the defendant to demonstrate their
relevance).
                                              13
        Case 2:20-cv-02365-JWB-JPO Document 49 Filed 03/26/21 Page 14 of 15




request for the underwriting file with a prima facie showing that material provisions of the

policy are ambiguous. On the present record, though, the underwriting file isn’t relevant.

For these reasons, the court denies the motion as to Document Request No. 8.

Document Request No. 10

          Document Request No. 10 states:

                 Produce a copy of any agreement that you have with
                 Cornerstone Companies or any agent of Cornerstone
                 Companies.51

          DD&B points to a controverted allegation in the motion for summary judgment

regarding the role of Cornerstone in assisting B&S procure the policy.52 DD&B asserts the

information goes to the issue of agency and whether Cornerstone was acting as an agent

on behalf of Auto-Owners. Therefore, it goes to the issue of constructive knowledge of

the date Auto-Owners received notice of DD&B’s claims.53 DD&B has agreed to limit the

request in time to the last five years.54

          Auto-Owners argues this agreement is irrelevant. Regardless of when DD&B

contacted Cornerstone, Auto-Owners argues it was still prejudiced because the contact

occurred months after the discovery order was entered in the underlying litigation. Auto-

Owners also lists what DD&B has and hasn’t done to find supporting evidence as to the




51
     ECF No. 34-3 at 12.
52
     ECF No. 18-17 at 3.
53
     ECF No. 34 at 8.
54
     Id. at 9.
                                            14
       Case 2:20-cv-02365-JWB-JPO Document 49 Filed 03/26/21 Page 15 of 15




relationship between Cornerstone and the parties in this case.55 But the court isn’t tasked

with evaluating which discovery tools the parties should employ. What’s before the court

is whether this request is allowable under the discovery rules.

         The court agrees the agreement is relevant to the scope of the relationship between

Auto-Owners and Cornerstone, which in turn is relevant to when Auto-Owners had actual

or constructive notice of the underlying action – the central issue in the summary-judgment

briefing. The court is satisfied the request has been reasonably limited in scope. The court

grants the motion to compel as to Document Request No. 10 and will limit the request to

the last five years.

         IT IS THEREFORE ORDERED that DD&B’s motion for leave to file a motion to

compel (ECF No. 39) is granted. DD&B’s motion to compel (ECF No. 33) is granted in

part and denied in part, in accordance with the rulings above. Auto-Owners shall respond

to Interrogatory No. 10 and Document Request No. 10 without objection by April 9, 2021.

         Dated March 26, 2021, at Kansas City, Kansas.

                                                   s/ James P. O’Hara
                                                  James P. O’Hara
                                                  U.S. Magistrate Judge




55
     ECF No. 44 at 14.
                                             15
